Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2021 has been entered.

Claims 1-16, 18-25 and 27-29 were canceled. 
Claims 33-34 were added. 
Claims 17, 26 and 30-34 are pending.
Claims 30-32 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2020.
Claims 17, 26 and 33-34 are under consideration. 

Withdrawn Rejections
Rejection of Claims 17 and 20-25 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn. Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 17 and 20-23 under 35 U.S.C. 103 as being unpatentable over Genmab (IDS filed on 25 September 2018; “Genmab announces studies of Daratumumab in combination with Atezolizumab in a solid tumor and multiple myeloma.” Company Announcement No. 15, March 21, 2016) in view of Moore et al. (IDS filed on 25 September 2018; “1798 Tuning T Cell Affinity Improves Efficacy and Safety of Anti-CD38 x Anti-CD3 Bispecific Antibodies in Monkeys - a Potential Therapy for Multiple Myeloma" presented December 5, 2015, 57th Annual Meeting & Exposition, Orlando, Florida) and US2002/0004587 A1 is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Provisional rejection of Claims 17 and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 4, 17 and 18 of copending Application No. 16,476,624 (US2019/0330377 A1; IDS) is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 


Maintained / New Rejections Necessitated by Claim Amendments
Claim Objections
Claim(s) 33 is/are objected to because of the following informalities: “comprises of SEQ ID NO: 13” in line 2 should read “comprises SEQ ID NO: 13”.  “…, X9, X10” should read “…, X9, and X10”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17, 26 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the Fab heavy chain (CH1-VH) of daratumumab” in line 9-10.  There is insufficient antecedent basis for this limitation in the claim.  While claim 17 recite "Fab heavy chain (CH1-VH) of atezolizumab”, claim 17 does not recite "Fab heavy chain (CH1-VH) of daratumumab” before "the Fab heavy chain (CH1-VH) of daratumumab” is recited.  Likewise, claim 17 recites “said Fab heavy chain VH domain of atezolizumab” and “said CH1 domain of daratumumab” in line 11-12.  However, claim 17 does not recite “Fab heavy chain VH domain of atezolizumab” and “CH1 domain of daratumumab” before “said Fab heavy chain VH domain of atezolizumab” and “said CH1 domain of daratumumab” are recited.  Likewise, claim 17 
Claims 26 and 33-34 depend from claim 17 and therefore they contain claim limitations of claim 17.  Thus claims 26 and 33-34 are also rejected for the same reason.
Claim 33 recites “X1, X2, …, X10” in line 2. However, while SEQ ID NO: 13 contains Xaa, SEQ ID NO: 13 does not contain X1, X2, …, and X10.  Therefore it is unclear which amino acid Applicant intends to recite by X1, X2, …, and X10.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 26 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-29 and 32-35 of copending Application No. 16,498,421 (US 2020/0299413A1). Although the claims at issue are not of the following reasons.
Regarding claims 17 and 26, application ‘421 claims a multispecific antibody recognizing both CD38 and PD-L1 (claims 21, 32 and 33 of application ‘421).  Application ‘421 claims a multispecific antibody comprising at least two heavy chains and four light chains (claim 25 of application ‘421).  Application ‘421 claims a bispecific antibody comprising: a) two heavy chains, each comprising SEQ ID NO: 7 and b) four light chains, two comprising, SEQ ID NO: 15, the two others comprising SEQ ID NO: 18 (claim 34 of application ‘421).  SEQ ID NO: 7 of application ‘421 is the same amino acid sequence as SEQ ID NO: 10 of instant application (see SCORE; 10.rapbn, result 1).  SEQ ID NO: 15 of application ‘421 is the same amino acid sequence as SEQ ID NO: 11 of instant application (see SCORE; 11.rapbn, result 1).  SEQ ID NO: 18 of application ‘421 is the same amino acid sequence as SEQ ID NO: 12 of instant application (see SCORE; 12.rapbn, result 4).  
Regarding claim 33-34, application ‘421 claims the protein construct, wherein the polypeptide linker sequence comprises SEQ ID NO: 3 (subpart b of claim 29).  SEQ ID NO: 3 of application ‘421 is same amino acid sequence as SEQ ID NO: 15 of instant application (see SCORE; 15.rapbm, result 4).  SEQ ID NO: 15 of instant application is one species encompassed by SEQ ID NO: 13 of instant application. Therefore, since SEQ ID NO: 15 of instant application is anticipated by application ‘421, SEQ ID NO: 13 is also anticipated by application ‘421.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the reply filed on 22 September 2021, Applicant indicated that Applicant would consider filing a terminal disclaimer to address this rejection if the Examiner indicate allowable subject matter in the application.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643